Title: Proposal to Renew Nonintercourse, [ca. 5 April] 1810
From: Madison, James
To: 


[ca. 5 April 1810]
Re-enact the Non-Intercourse; with a proviso that its operation shall not commence untill the  day of  Unless in the meantime either G. B. or Fr. shall have repealed &c. its Edicts &c., & the other shall fail to do the same; in which case it shall be lawful for the P. by proclamation, to fix an earlier day on which the Act shall go into operation, towards the Nation so failing to revoke &c.
